Citation Nr: 1757818	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-17 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right shoulder impingement syndrome, status post rotator cuff tear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to September 1986.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, denied service connection for a right shoulder disability.  The Veteran filed a timely notice of disagreement (NOD) in October 2009.  Following the issuance of a Statement of the Case in May 2013, the Veteran perfected his appeal via his submission of VA Form 9 in June 2013.  As set forth above, the Veteran's claim is currently in the jurisdiction of the RO in Waco, Texas.  

In June 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's VA claims file.

The Board notes that in a March 2017 rating decision, the RO, inter alia, determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a low back disability.  In June 2017, the Veteran submitted a notice of disagreement with the RO's decision.  Generally, the filing of a notice of disagreement confers jurisdiction on the Board and the next step is for the Agency of Original Jurisdiction (AOJ) to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, because the Board's review of the claims file reveals that the RO is still taking action on the issue, the Board will not exercise formal jurisdiction over those issues at this time.



FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's current right shoulder disability, right shoulder impingement syndrome, status post rotator cuff tear, is causally related to his active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, service connection for right shoulder impingement syndrome, status post rotator cuff tear is warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159(b)(1) (2017).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.

Background

The Veteran's service treatment records show that in October 1978, he was seen for pain in his right shoulder after he sustained an injury playing football.  Examination showed tenderness to the right trapezius with full range of motion.  The impression was strain, right trapezius.  He was thereafter treated with physical therapy.  

In December 1985, the Veteran sought treatment for neck stiffness which he indicated had been present since he had been involved in a motor vehicle accident two days prior.  The Veteran indicated that he had felt a slight twinge at the scene of the accident, but nothing much more until later when stiffness set in.  The examiner noted tenderness over lower cervical area, as well as tenderness in the right upper thoracic area.  X-ray studies of the cervical and thoracic segments of the spine showed a reversal of the normal dorsal curve of the cervical vertebra but no other abnormalities.  The Veteran was diagnosed as having spasms.  

In February 1986, the Veteran again sought treatment for pain and stiffness in his neck.  Examination showed mild tenderness as well as muscle spasm in the right supraspinous trapezius.  The assessment was muscle spasm, right base of neck.  

In pertinent part, the post-service record on appeal shows that in September 1987, the Veteran submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including a stiff neck with pain radiating down the right shoulder and arm, which he claimed was secondary to a motor vehicle accident in December 1985.  

In support of the claim, the RO received clinical records showing that in August 1987, the Veteran sought treatment for severe pain in the right interscapular area.  A subsequent MRI demonstrated a very large disc herniation on the right at C6-7 for which a posterior cervical laminectomy was performed.  

The Veteran was afforded a VA medical examination in February 1988, at which he reported a history of numbness in the right hand since his surgery.  The examiner referred the Veteran to neurology to rule out a possible radiculopathy.  

During a VA neurology examination, the Veteran reported that in the Summer of 1987, he turned his head excessively to the left and developed an excruciating pain in the posterior cervical area and down between the shoulder blades.  There was radiation of the pain into the right upper extremity and a feeling like a red hot poker in the right forearm.  He also developed numbness and tingling in the fingers of the right hand.  He indicated that following his cervical spine surgery, his symptoms had resolved but for numbness in the hand.  Neurological examination showed an absent right triceps jerk and hypersensitivity to touch and pin prick on the tip of the right index finger.  The examiner indicated that these deficits appeared to be residuals from the discogenic disease that the Veteran suffered at C5-6 and for which he underwent a cervical laminectomy in September 1987.  The examiner indicated that at the present time, it was too early to determine whether these deficits will become permanent or not.  He recommended that the Veteran be reviewed in 6-12 months.

In a May 1988 rating decision, the RO denied service connection for a cervical spine disability.  

In September 2004, the Veteran sought reopening of his claim of service connection for a cervical spine disability.  In connection with the claim, the Veteran underwent VA medical examination in May 2006, at which he reported continued cervical spine pain.  He indicated that while he did not experience severe radicular pain in the upper extremities, he was aware of residual persistent numbness in the tip of the right index finger.  The examiner concluded that the Veteran's current cervical spine disability was definitely related to his active military service.  

In a May 2006 rating decision, the RO granted service connection for degenerative disc disease of the cervical spine as well as radiculopathy of the right upper extremity.  

In April 2008, the Veteran submitted a claim of service connection for a right shoulder disability.  

In pertinent part, clinical records assembled in support of the claim show that in December 2007, the Veteran was evaluated by a neurologist.  It was noted that the Veteran had developed bilateral upper extremity numbness and weakness which had been relieved by a laminectomy in September 2007.  However, he had been left with pain and loss of movement in the right shoulder.  It was noted that the Veteran's internist had diagnosed adhesive capsulitis as the cause of his symptoms.  The examiner noted that the Veteran reported a history of a fall in July 2007 in which he jammed his upper limbs in a maneuver to protect his face.  The Veteran theorized that he might have damaged his shoulder during the event.  His history was otherwise unremarkable.  The examiner diagnosed adhesive capsulitis (frozen shoulder) in addition to spinal stenosis.  

A March 2008 MRI of the Veteran's right shoulder revealed a rotator cuff tear and degenerative joint disease of the AC joint.  

In May 2008, the Veteran underwent right shoulder arthroscopy and subacromial decompression, distal clavicle excision, and rotator cuff repair.  

The Veteran was afforded a VA medical examination in December 2008.  The Veteran reported his belief that his right shoulder disability was secondary to his service-connected cervical spine disability because he had developed a problem with right shoulder tightness after cervical spine surgery.  The Veteran stated that during his last cervical spine surgery, he developed adhesive capsulitis, which involved tightness of the right shoulder.  He asserted that it led to his right shoulder problems and that he had right shoulder rotator cuff surgery in May 2008.  The examiner noted that the Veteran had shown him numerous notes from physical therapists and other clinicians; however, there was no mention of him having had the right shoulder problems relating to the surgery on the cervical spine, or having developed adhesive capsulitis during the postoperative period.  There were numerous notations of the Veteran having concomitant comorbidities because of his right shoulder in addition to his neck problems.

The examiner noted a diagnosis of right shoulder arthroscopic procedure for rotator cuff repair and AC joint decompression with shaving and bicipital tenosynovitis with residual chronic tendonitis and impingement syndrome with chronic pain with some loss of range of motion.  The examiner indicated that the Veteran had not had any injury to the right shoulder or any problems regarding the right shoulder in his active duty status.  In addition, he indicated that the Veteran had presented no medical records which would suggest that his right shoulder disability was related to his service-connected cervical spine disability.  The examiner explained that degenerative changes of the AC joint and a rotator cuff tear are pathologies independent of and not caused by cervical spine degenerative joint disease or cervical radiculopathy.  The examiner indicated that it would be mere speculation to connect the Veteran's current right shoulder condition to that of his cervical spine.  

In an October 2009 statement, the Veteran's private neurosurgeon, B.A., M.D., noted that the Veteran was status post cervical microsurgery in September 2007 for neck and radiating arm pain.  Despite the surgery, the Veteran had experienced persisting numbness and pain in the right shoulder.  Dr. A. indicated that it was his impression that the Veteran had continuing neuropathic symptoms which are related to his service-connected neck injury.

In a June 2013 statement, the Veteran's private orthopedic surgeon, J.B., M.D. reported that the Veteran had been his patient from January 2008 through January 2011, and that he had performed three of his surgeries.  One surgery was performed on his right shoulder, and 2 were performed on his left shoulder.  Dr. B. opined that after review of the records, it is more likely than not that the right rotator cuff tear was indeed sustained as a result of the trauma the Veteran received during his military service.  

At his June 2017 Board hearing, the Veteran testified that it was his belief that his current right shoulder disability was incurred in service as a result of the same accident in which he had sustained his service-connected cervical spine disability.  He indicated that his treating physicians had advised him that his right shoulder disability was the result of service.  The Veteran acknowledged that service connection is currently in effect for right upper extremity radiculopathy but made clear that he seeks service connection for right shoulder pathology which is separate and distinct from his right upper extremity radiculopathy.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107 (b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (b) (2012); See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

After considering the record in its entirety, and affording the Veteran the benefit of the doubt, the Board concludes that the evidence is at least in equipoise with regard to whether the Veteran's current right shoulder disability was incurred in service.  

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the clinical evidence is clear that the Veteran exhibits a current disability, right shoulder impingement syndrome, status post rotator cuff tear.  Thus, the first element has been met.  

With respect to the second element, as set forth above, the Veteran's service treatment records document multiple episodes of treatment relevant to this claim.  In October 1978, for example, the Veteran was treated for pain in his right shoulder after he sustained an injury playing football.  He was diagnosed as having a strain of the right trapezius.  In December 1985, the Veteran exhibited tenderness over lower cervical and right upper thoracic area following a car accident and was diagnosed as having spasms.  In February 1986, he exhibited continued tenderness and spasm in the right supraspinous trapezius.  Given these records, the Board concludes that the second element has been met.  

With respect to the third element, the record contains conflicting information.  As detailed above, the December 2008 VA examiner concluded that the Veteran's right shoulder disability was not related to his active service, as the Veteran had not had any injury to the right shoulder or any problems regarding the right shoulder in service.  

On the other hand, the Veteran's private orthopedic surgeon, who treated the Veteran for several years and who performed multiple surgeries on the Veteran, opined that after review of the record, it is more likely than not that the Veteran's right rotator cuff tear was sustained as a result of the trauma the Veteran received during his military service.  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the U.S. Court of Appeals for Veterans Claims (Court) held that the rules on expert witness testimony delineated in the Federal Rules of Evidence provide "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence."  Nieves-Rodriguez, 22 Vet. App. at 302.  These factors are (1) the opinion is based upon sufficient facts or data.  In other words, is the medical professional informed of sufficient facts upon which to base an opinion relevant to the problem at hand; (2) the opinion is the product of reliable principles and methods; and (3) the expert has applied the principles and methods reliably to the facts of the case.  In other words, most of the probative value of a medical opinion comes from its reasoning.

The Board has therefore carefully considered the medical opinions discussed above in light of these factors.  In this regard, the Board notes that the opinions discussed above were rendered by individuals with the clear expertise necessary to opine on the matter at issue in this case.  In addition, the clinicians who provided the opinions based them on a review of the Veteran's medical history and clinical records.  However, the VA examiner appeared to rely on an inaccurate factual premise, i.e. that the Veteran had sustained no shoulder injuries and experienced no shoulder symptoms in service.  As discussed above, however, the service treatment records document a right shoulder injury and right trapezius symptoms.  This significantly reduces the probative value of the VA medical opinion.  

As noted above, under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  Given the evidence set forth above, such a conclusion cannot be made in this case.  Under these circumstances, service connection is warranted.


ORDER

Entitlement to service connection for right shoulder impingement syndrome, status post rotator cuff tear is granted.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


